Per Curiam.
Thomas R. Jacobsen was admitted to the practice of law in Nebraska in 1989.' On October 25, 1994, Jacobsen entered a plea of no contest to one count of the Class IV felony of theft by deception in the Howard County District Court. The court accepted Jacobsen’s plea, and he was found guilty.
On November 4, Jacobsen voluntarily surrendered his license. He admitted that his conduct violated Canon 1, DR 1-102(A)(1), (3), and (4), of the Code of Professional Responsibility as adopted by this court. Jacobsen has admitted that his conduct violated his oath of office as an attorney.
Jacobsen waived his right to notice, appearance, or hearing prior to entry of this order. We accept Jacobsen’s surrender and order him disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
White, J., not participating.